Citation Nr: 0638902	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  He also served in the National Guard for the 
State of Wisconsin.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The underlying issue of entitlement to service connection for 
a low back disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1997 RO decision, the RO denied the appellant's 
application to reopen a claim for entitlement to service 
connection for a low back disability.  

2.  Evidence received since the RO's May 1997 decision was 
not previously received, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1997 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received since the May 1997 decision is new and 
material, and the veteran's claim for service connection for 
a low back disability has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the 
Board finds that, in view of the Board's favorable 
disposition of such claim, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.

II.  Analysis

In April 1983, the Board denied the veteran's claim for 
entitlement to service connection for a back disability.  The 
basis of the denial was that the veteran had a pre-existing 
back disability that was not aggravated during inactive duty 
for training in April 1977.  Thereafter, in July 1996, the 
veteran filed an application to reopen this claim which the 
RO denied in May 1997.  The RO denied the application on the 
basis that new and material evidence had not been submitted.  
The veteran did not timely appeal this decision, and it is 
final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  The 
current claim culminates from the appellant's attempt, in 
April 2002, to reopen the previously disallowed claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen a 
claim for service connection for a back disability in April 
2002, the revised version of 3.156 is applicable in this 
appeal.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

It should be noted at the outset that the term "veteran" is 
defined, in relevant part, as "a person who served in the 
active military, naval, or air service . . . ." 38 U.S.C.A. § 
101(2); see also 38 C.F.R. § 3.1(d). "  Active military, 
naval, and air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty, or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  Active duty for training includes 
full-time duty in the Armed Forces performed by Reserves for 
training purposes, and includes full-time duty performed by 
members of the National Guard of any State.  Inactive duty 
training generally means duty (other than full-time duty) 
prescribed for Reserves, and duty (other than full-time duty) 
performed by a member of the National Guard of any State.  38 
U.S.C.A. § 101(21), 101(22), 101(23), 101(24); 38 C.F.R. § 
3.6(a), (c), (d).  Service connection is generally not 
legally merited when a disability incurred on inactive duty 
for training results from a disease process.  See, e.g., 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

If the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
See Paulson v. Brown, 7 Vet. App. 466, 470- 71 (1995).  As 
noted above, the basis of the Board's 1983 denial of the 
veteran's claim for service connection for a low back 
disability was that the veteran had a pre-existing low back 
disability that had not been aggravated by service.  

During the course of this appeal, an applicable regulation 
pertaining to the presumption of soundness upon service 
enlistment was revised.  VA must now show by clear and 
unmistakable evidence both that a disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. §§ 1111, 1132 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003); 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In Spencer v. Brown, 17 F.3d 368, 372 (Fed.Cir.1994), the 
United States Court of Appeals for Veterans Claims held that 
a change in law will only warrant the reopening of a 
previously-denied claim where "an intervening change in law 
or regulation . . . creates a new basis of entitlement to 
benefits" or creates a new "substantive right."  Id. at 288-
89.  However, in this case the Wagner decision and the 
General Counsel opinion did not "create a new basis of 
entitlement to benefits" or any additional substantive right.  
These decisions merely served to clarify and explain existing 
law, and did not in and of themselves create any new right or 
benefit.  While Wagner arguably did liberalize VA's prior 
interpretation of 38 U.S.C.A. § 1111, it did not add anything 
to the statutory or regulatory landscape that was not already 
in existence.  Accordingly, there is no basis to reopen this 
claim on the basis of the revised regulation noted above. 

Setting aside the matter of the revised regulation, the claim 
may nonetheless be reopened.  This is because the 
additionally-submitted evidence includes medical evidence 
which justifies reopening the veteran's claim.

The evidence on file prior to May 1997 includes numerous 
medical records by various physicians regarding the veteran's 
back disability and history of injury.  Most of these records 
relay a history of four back injuries including an initial 
injury in 1976 while the veteran was employed as a civilian 
by Evinrude.  This injury was noted to cause the veteran to 
miss work for one week.  The second injury occurred while the 
veteran was serving on inactive duty for training with the 
Wisconsin National Guard on April 16, 1977.  This injury was 
followed by four weeks of bed rest.  The two additional work-
related civilian back injuries occurred in October 1978 and 
October 1979, respectively, with complaints and findings of 
radiculopathy.  The veteran stopped working altogether in 
1979.  

As far as actual treatment records regarding the April 1977 
back injury while serving on inactive duty for training with 
the National Guard, the evidence prior to May 1997 included 
two records.  The first is an Emergency Room Report from St. 
Joseph Hospital regarding an "April 17, 1976" injury and 
reflecting a diagnosis of acute muscular strain of the low 
back region.  The Board finds that this record is erroneously 
marked 1976 instead of 1977 since the injury described is the 
injury that occurred on April 16, 1977.  The second record is 
a May 1977 record from Dr. Froehlich noting that a follow-up 
appointment on April 21, 1977, revealed findings consistent 
with continued muscle strain.  Dr. Froehlich further noted 
that the veteran telephoned him approximately one week later 
to report that he was "doing well and was better."  The 
remaining medical records that were on file prior to the May 
1997 decision are dated after the veteran's October 1978 
work-related back injury.

The medical evidence that was received after the 1997 final 
RO decision includes private office notes from Dr. Froehlich 
from May 1976 to September 1979.  These notes have not been 
previously submitted and include an April 1978 entry 
reflecting the veteran's complaints of back pain "ever since 
an injury 1 year ago at Guard."  This evidence is certainly 
pertinent to the present appeal since it pertains to the 
veteran's back condition after the 1977 inactive duty for 
training injury, but prior to the October 1978 civilian work-
related injury.  It is especially pertinent when considering 
that the basis of the prior final denial on the merits was 
that the 1977 back injury was acute and transitory and had 
resolved without residual disability either on a direct basis 
or by aggravation.  Additional evidence also includes 
testimony from the veteran and his wife from a September 2006 
Board hearing regarding this claim.  This evidence has not 
been previously considered by the RO and is relevant to the 
appeal. 

In light of the above, the Board finds that the evidence 
submitted after the May 1997 final adverse decision is new, 
in that it has not been previously considered by agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered.  The Board further finds that 
the new evidence must be considered material in that it 
relates to the essential elements for service connection for 
a low back disability that was not previously considered.  
That is, it goes to providing additional information 
regarding the veteran's back condition following the April 
1977 back injury while serving on inactive duty for training 
with the National Guard, but prior to the 1978 and 1979 
occupational civilian injuries.  This evidence, when 
considered with evidence previously of record, bears 
substantially upon the specific matters under consideration.  
In short, the record contains new and material evidence to 
reopen the claim for entitlement to service connection for a 
low back disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened; to this extent only, the appeal is granted.


REMAND

Now that the veteran's claim for entitlement to service 
connection for a low back disability has been reopened, 
additional medical development is necessary in order to 
properly decide the underlying merits of the claim.  

In the instant case, the evidence establishes that the 
veteran was serving with the National Guard on inactive duty 
for training when he sustained the April 16, 1977, back 
injury.  Thus, it must be determined whether his present back 
disability is due to or an aggravation of that injury.  See 
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).

In light of the above and the medical complexity involved in 
this case, and the fact that the veteran has not been 
afforded a VA examination for his back since 1980, he should 
be scheduled to undergo a VA medical examination in order to 
properly decide this case.  See 38 U.S.C.A. § 5103A(d).  
Specifically, a medical opinion must be obtained that 
addresses the question of whether the veteran's present back 
disability is related to his April 1977 back injury while 
serving on inactive duty for training with the National Guard 
of the State of Wisconsin on April 16, 1977.  It is essential 
that the examining physician review the veteran's claims file 
prior to rendering an opinion in this matter.  See 
38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Suttmann v. Brown, 5 Vet. App. 127 (1993). 

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate VA examination to determine 
the diagnosis(es) and etiology of his 
present back disability.  Prior to the 
examination, the examiner should review 
the claims folder, including all pertinent 
medical records.  A complete history of 
the claimed back disability should be 
obtained from the veteran, including the 
pre and post 1977 back injuries.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner is 
requested to all provide diagnosis(es) 
regarding the veteran's back condition and 
address the following matters:

a.  Does the veteran's present back 
disability (or disabilities), represent a 
disease process and/or the residuals of an 
injury.  If the disability (or 
disabilities) represents residuals of an 
injury, are such residuals at least as 
likely as not related to or aggravated by 
the April 16, 1977, back injury. 

b.  If back disability was incurred before 
April 1977, was there an increase in 
disability, beyond the natural progress of 
the disorder, during a period of military 
duty, to specifically include the back 
injury on April 16, 1977, or was there a 
superimposed injury on the existing back 
disability?  Is it possible to distinguish 
between the veteran's symptomatology due 
to a superimposed injury in 1977 (if 
applicable), versus those that are due to 
the natural progress of the pre-existing 
disease.  

c.  A rationale should be provided for all 
opinions given and the factors upon which 
the medical opinion is based must be set 
forth in the report.  The examination 
report should indicate whether the 
veteran's medical records were reviewed.

2.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for a low back 
disability.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the August 2005 SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


